                 Case 2:20-cv-02838-RBS Document 33 Filed 11/02/20 Page 1 of 2




                               VULLINGS LAW GROUP, LLC
                                               Attorneys At Law
                                          3953 RIDGE PIKE
                                              SUITE 102
                                 COLLEGEVILLE, PENNSYLVANIA 19426
                                            (610) 489-6060
                                         (610) 489-1997 FAX
BRENT F. VULLINGS

Admitted in PA, NJ, NY & DC

bvullings@vullingslaw.com

                                               November 2, 2020


    VIA ECF
    Honorable R. Barclay Surrick
    United States District Court
    Eastern District of Pennsylvania
    601 Market Street
    Philadelphia, PA 19106


              Re:       Malik Liles v. Trans Union, LLC, et. al.
                        USDC, E.D. Pa., 2:20-cv-02838-RBS


    Your Honor:

            Kindly be advised the above referenced matter has been recently settled as to Defendant
    Trans Union, LLC only. We are waiting for circulation of the necessary paperwork in order to
    finalize the settlement.

              Thank you for your time and consideration of this matter.


                                                    Sincerely,



                                                    Brent F. Vullings, Esq.


    BFV:fc
    cc:    Kevin T. Bennett (via ECF)
         Case 2:20-cv-02838-RBS Document 33 Filed 11/02/20 Page 2 of 2


Letter to Honorable R. Barclay Surrick
November 2, 2020
Page 2 of 2

       Casey Green (via ECF)
       Frederick E. Blakelock (via ECF)
       Christine J. Viggiano (via ECF)
